DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 25 June 2021 and 25 June 2021, were filed after the mailing date of the patent application on 25 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 25 June 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 11-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou et al. (US 20160112996 A1; hereinafter referred to as “Ou”).
Regarding Claim 1, Ou discloses a method, comprising: 
from network equipment, receiving, by a user equipment comprising a processor (¶33, Ou discloses a device comprising a central processing unit (CPU)), contention information corresponding to contention levels for respective ones of a group of resource pools (¶62 & Fig. 9, Ou discloses receiving, by a first device from a second device, a threshold related to power where the threshold related to power corresponds to at least one resource pool of a plurality of resource pools), wherein a resource pool of the group of resource pools comprises resources pooled to be offered for selection by the user equipment (¶62 & Fig. 9, Ou discloses at least a first contention-based resource pool and a second contention-based resource pool are offered, via signaling, by the network node 902); and 
based on the contention information, selecting, by the user equipment, the resource pool (¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool based on the threshold related to power).
Regarding Claim 2, Ou discloses the method of claim 1.
Ou further discloses the resources of the resource pool were identified by the network equipment based on power control parameters of the resources (¶62 & Fig. 9, Ou discloses determining which resource pools to monitor based upon the threshold related to power).
Regarding Claim 4, Ou discloses the method of claim 1.
Ou further discloses the respective ones of the group of resource pools comprise respective time and frequency resources (¶5 & ¶44, Ou discloses that the first contention-based resource pool comprises time-frequency resources for D2D transmission(s) and Downlink (DL) transmission(s) multiplexed in the power domain and the second contention-based resource pool comprises time-frequency resources not to be used for multiplexing D2D and DL transmissions in the power domain) that facilitate a sidelink communication (¶5 & ¶44, Ou discloses that the first contention-based resource pool and the second contention-based resource pool may be used for D2D communication), and wherein selecting the resource pool by the user equipment comprises selecting the resource pool for the sidelink communication (¶62 & Fig. 9, Ou discloses selecting, by the first device, resources of a resource pool by the first device for communicating, between the first device and the second device, D2D transmission).
Regarding Claim 5, Ou discloses the method of claim 1.
Ou further discloses identifying, by the user equipment, a characteristic of the respective ones of the group of resource pools (¶65 & ¶62 & Fig. 9, Ou discloses identifying, by the first device, whether the measured/compute result corresponding to a resource pool exceeds or does not exceed the threshold.  Examiner correlates the measurement and/or computed result as a "characteristic"), wherein selecting the resource pool by the user equipment is further based on the characteristic (¶65 & ¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from the resource pool based upon a comparison of the measured/compute result the threshold).
Regarding Claim 6, Ou discloses the method of claim 5.
Ou further discloses the characteristic of the resource pool comprises that the resource pool is dedicated for use by a group of user equipment comprising the user equipment (¶5 & Fig. 9, Ou discloses that the resource pools comprises resource for D2D and downlink transmissions for use by a plurality of devices (i.e. first device 904, a second device 906, and third device 908) where the plurality of devices includes the first device 904).
Regarding Claim 7, Ou discloses the method of claim 1.
Ou further discloses the resource pool is a first resource pool (¶5, Ou discloses a first contention-based resource pool), and further comprising: 
receiving, by the user equipment from the network equipment, an indication (¶65 & ¶62 & Fig. 9, Ou discloses receiving, by the first device, an indication comprising a threshold) that a second resource pool of the group of resource pools is prohibited from being used by the user equipment (¶65 & ¶62 & Fig. 9, Ou discloses not monitoring a contention-based resource pool if a measured/computed result is less than the threshold.  Here, the state of being less than the threshold prohibits the first device from monitoring a particular resource pool), wherein the second resource pool of the group of resource pools was prohibited based on a determined contention level associated with the second resource pool (¶65 & ¶62 & Fig. 9, Ou discloses the second contention-based resource pool is not monitored if a measured/computed result is less than the threshold); and 
further based on the indication, selecting, by the user equipment, the first resource pool (¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool based on the threshold related to power).
Regarding Claim 9, Ou discloses a first network equipment, comprising:
a processor (¶33, Ou discloses a device comprising a central processing unit (CPU)); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (¶33, Ou discloses a device comprising memory for storing program code for execution by the CPU), comprising: 
receiving from second network equipment, contention information corresponding to contention levels for respective pools of a group of resource pools (¶62 & Fig. 9, Ou discloses receiving, by a first device from a second device, a threshold related to power where the threshold related to power corresponds to at least one resource pool of a plurality of resource pools), wherein a resource pool of the group of resource pools comprises resources pooled to be offered for use by network equipment (¶62 & Fig. 9, Ou discloses at least a first contention-based resource pool and a second contention-based resource pool are offered, via signaling, by the network node 902), and based on the contention information, selecting the resource pool for use (¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool for use in device-to-device (D2D) transmission based upon the threshold related to power).
Regarding Claim 11, Ou discloses the first network equipment of claim 9.
Ou further discloses the resource pool comprises time and frequency combinations that facilitates wireless communication by the network equipment (¶5, Ou discloses the first contention-based resource pool includes resources for multiplexing D2D transmission(s) and Downlink (DL) transmission(s) in power domain.  Here, DL transmissions are performed by the network node), and where the network equipment comprises at least one of the first network equipment or the second network equipment (¶61 & Fig. 8 (806) & Fig. 9, Ou discloses a network node).
Regarding Claim 12, Ou discloses the first network equipment of claim 11.]
Ou further discloses the wireless communication comprises wireless communication utilizing a sidelink protocol (¶5, Ou discloses that the wireless communication comprises D2D transmission(s) and Downlink (DL) transmission(s).  Examiner correlates D2D transmissions as a "wireless communication utilizing a sidelink protocol), and wherein the operations further comprise, based on selecting the resource pool, establishing a sidelink connection using the sidelink protocol with the user equipment (¶62 & Fig. 9, Ou discloses communicating, between the first device and the second device, D2D transmission based upon determining which resource pools to monitor based upon the threshold related to power).
Regarding Claim 13, Ou discloses the first network equipment of claim 9.
Ou further discloses the operations further comprise, sensing ambient network characteristics that affect the first network equipment (¶65 & ¶62 & Fig. 9, Ou discloses measuring, by the first device, a result.  ¶57, Ou discloses that the result may be a signal to interference plus noise (SINR) measurement which is a characteristic that affects the first device), and wherein selecting the resource pool for use is further based on the ambient network characteristics (¶65 & ¶62 & Fig. 9, Ou discloses selecting, by the first device, at least one resource from a resource pool based upon the measured/computed result is greater than a threshold).
Regarding Claim 15, Ou discloses the first network equipment of claim 9.
Ou further discloses the resource pool is a first resource pool (¶5, Ou discloses a first contention-based resource pool), wherein the operations further comprise, measuring signal strengths of respective signals from the first resource pool and a second resource pool (¶65 & ¶62 & Fig. 9, Ou discloses measuring or computing, by the first device, a first result corresponding to a contention-based resource pool and a second result corresponding to a second contention-based resource pool), wherein the signal strengths are similar in accordance with a similarity criterion (¶65 & ¶62 & Fig. 9, Ou discloses the first result corresponding to a contention-based resource pool and the second result corresponding to a second contention-based resource pool are both compared to a threshold.  Here, if both results are less than the threshold or more than the threshold, the results are similar), and wherein selecting the first resource pool for use is further based on the signal strengths being similar according to the similarity criterion (¶62 & ¶65 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool based on the threshold related to power).
Regarding Claim 16, Ou discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations (¶33, Ou discloses a device comprising memory for storing program code for execution by the CPU), comprising: 
receiving from network equipment, interference information corresponding to respective levels of interference for respective pools of a group of resource pools (¶62 & Fig. 9, Ou discloses receiving, by a first device from a second device, a threshold related to power where the threshold related to power corresponds to at least one resource pool of a plurality of resource pools.  ¶57, Ou discloses that the threshold may be a Signal To Interference Plus Noise Ratio (SINR).  Examiner correlates a threshold related to SINR as "interference information"), wherein a resource pool of the group of resource pools comprises a group of resources pooled to be offered for selection by the user equipment (¶62 & Fig. 9, Ou discloses at least a first contention-based resource pool and a second contention-based resource pool are offered, via signaling, by the network node 902), and wherein the interference information comprises an estimated level of interference for the user equipment in connection with utilizing the resource pool (¶57 & ¶65, Ou discloses that the measured/computer result is a value corresponding to signal to interference plus noise ratio (SINR) which is a measurement for interference of a particular resource pool); and 
based on the interference information, selecting the resource pool (¶65 & ¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool for use in device-to-device (D2D) transmission based upon the threshold associated with a SINR).
Regarding Claim 19, Ou discloses the he non-transitory machine-readable medium of claim 16.
Ou further discloses the resource pool comprises time and frequency combinations (¶5 & ¶44, Ou discloses that the first contention-based resource pool comprises time-frequency resources for D2D transmission(s) and Downlink (DL) transmission(s) multiplexed in the power domain and the second contention-based resource pool comprises time-frequency resources not to be used for multiplexing D2D and DL transmissions in the power domain) that facilitates wireless communication by the user equipment (¶62 & ¶65 & Fig. 9, Ou discloses that either the first contention-based resource pool or the second contention-based resource pools is used for D2D transmission between the first device and the second device).
Regarding Claim 20, Ou discloses the non-transitory machine-readable medium of claim 19.
Ou further discloses the user equipment is a first user equipment (¶62 & ¶65 & Fig. 9, Ou discloses a first device), and wherein the wireless communication comprises wireless communication utilizing a sidelink protocol (¶5, Ou discloses that the wireless communication comprises D2D transmission(s) and Downlink (DL) transmission(s).  Examiner correlates D2D transmissions as a "wireless communication utilizing a sidelink protocol), and wherein the operations further comprise, based on selecting the resource pool, establishing a sidelink connection with a second user equipment using the sidelink protocol (¶62 & ¶65 & Fig. 9, Ou discloses communicating, between the first device and the second device, D2D transmission based upon selecting, by the first device, resources of a resource pool by the first device for use in D2D communication).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Huawei et al. (UE autonomous resource selection, 15 February 2016, 3GPP, 3GPP TSG RAN WG1 Meeting #84, Tdoc: R1-160307; hereinafter referred to as “Huawei”) in view of Chuang et al. (US 20180176785 A1; hereinafter referred to as “Chuang”) in view of Sorrentino et al. (US 20160302215 A1; hereinafter referred to as “Sorrentino”).
Regarding Claim 3, Ou discloses the method of claim 1.
Ou further discloses the contention levels were identified based on at least one of: 
a maximum allowed transmission power for ones of a group of user equipment sharing the respective ones of the group of resource pools (¶5 & ¶57 & ¶62 & ¶65 & Fig. 9, Ou discloses that a particular contention-based resource pool is distinguished from other contention based resource pools  based upon a transmission power of a user equipment (UE) for performing a device-to-device (D2D) transmission within the particular contention-based resource pool), 
power control parameters for the ones of the group of user equipment sharing the respective ones of the group of resource pools (¶60 & Fig. 6 (702) & ¶93-86, Ou discloses that a particular contention-based resource pool is distinguished from other contention based resource pools  based upon a transmission power of a user equipment (UE) for performing a device-to-device (D2D) transmission within the particular contention-based resource pool), or 
maximum allowed interferences for the respective ones of the group of resource pools (¶57, Ou discloses that the threshold related to power, used for selecting a resource from a resource pool, is related to Signal to Interference Plus Noise Ratio (SINR)).
However, Ou does not disclose the contention levels were identified based on a first number of user equipment sharing the respective ones of the group of resource pools.
Huawei, a prior art reference of the same field of endeavor, teaches the contention levels were identified based on a first number of user equipment sharing the respective ones of the group of resource pools (Proposal 4: eNB/RSU could assist location-based resource allocation, Huawei teaches partitioning to create a plurality of resource pools where the size of each pool is based upon the number of user equipments sharing said pools).
It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify Ou by requiring that the contention levels were identified based on a first number of user equipment sharing the respective ones of the group of resource pools as taught by Huawei because reducing V2V transmission collision will improve the operation of V2V transmission (Huawei, 2 Discussions, §2.1 Issues with UE autonomous resource selection).
However, Ou does not explicitly disclose the determined contention levels are determined based on geographic sizes of the respective ones of the group of resource pools.
Chuang teaches the determined contention levels are determined based on geographic sizes of the respective ones of the group of resource pools (¶34 & Fig. 5, Chuang teaches dividing a plurality of resources into resource pools where each resource pool corresponds to a geographic area and further re-allocating resources from other resource pools based upon the utilization rate of each resource pool).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ou by requiring that the determined contention levels are determined based on geographic sizes of the respective ones of the group of resource pools as taught by Chuang because dynamically allocating resources according to the geographic location of user equipments (UEs) and density of the UEs within each said geographic location reduces co-channel interference, which, in turn, improves the operation of multiple UEs in multiple geographic zones (Chuang, ¶5-6).
However, Ou does not disclose that the contention levels were defined based on quality of service requirements for the respective ones of the group of resource pools.
Sorrentino, a prior art reference in the same field of endeavor, teaches the contention levels were defined based on quality of service requirements for the respective ones of the group of resource pools (¶79 & ¶141 & Fig. 10 (S102), Sorrentino teaches selection of a resource pool from a plurality of resource bools based upon the priority levels of a resource pool index where the resource pool index identifies each priority level corresponding each resource pool).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ou in view of Chuang by requiring that the contention levels were defined based on quality of service requirements for the respective ones of the group of resource pools as taught by Sorrentino because handling D2D transmissions is improved in a wireless communication network (Sorrentino, ¶20).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 3.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Chae et al.(US 20210289473 A1; hereinafter referred to as “Chae”).
Regarding Claim 8, Ou discloses the method of claim 1.
Ou further discloses the resource pool is a first resource pool (¶5, Ou discloses a first contention-based resource pool).
However, Ou does not disclose [the method], further comprising: receiving, by the user equipment from the network equipment, an indication that, for a second resource pool of the group of resource pools, a contention level for the second resource pool of the group of resource pools is unable to be determined, based on an unavailability of data; and further based on the indication, selecting, by the user equipment, the first resource pool.
Chae, a prior art reference in the same field of endeavor, teaches [the method] further comprising: 
receiving, by the user equipment from the network equipment, an indication that, for a second resource pool of the group of resource pools, a contention level for the second resource pool of the group of resource pools is unable to be determined, based on an unavailability of data (¶102, Chae teaches the predetermined number of successively dropped packets, for reserved resources, indicates that an interference measurement is not to be performed, or is unavailable, based upon the predetermined number); and 
further based on the indication, selecting, by the user equipment, the first resource pool (¶102, Chae teaches performing, by the UE, resource reselection of resources, other than reserved resources, based upon the predetermined number of times of successively dropped packets).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ou by receiving, by the user equipment from the network equipment, an indication that, for a second resource pool of the group of resource pools, a contention level for the second resource pool of the group of resource pools is unable to be determined, based on an unavailability of data and further selecting, by the user equipment, the first resource pool based on the indication as taught by Chae because transmission reliability is increased (Chae, ¶102).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ou in view of Huawei.
Regarding Claim 10, Ou discloses he first network equipment of claim 9.
However, Ou does not disclose the resources of the resource pool were identified by the second network equipment based on utilization characteristics of the resources of the resources.
Huawei, a prior art reference in the same field of endeavor, teaches the resources of the resource pool were identified by the second network equipment based on utilization characteristics of the resources of the resources (Proposal 4: eNB/RSU could assist location-based resource allocation, Huawei teaches partitioning, by the eNB/RSU, resources to create a plurality of resource pools where the size of each pool is based upon the number of user equipments sharing said resource pools).
It would have been obvious to one having ordinary skill in the art the time the invention was filed to modify Ou by requiring that the resources of the resource pool were identified by the second network equipment based on utilization characteristics of the resources of the resources as taught by Huawei because reducing V2V transmission collision will improve the operation of V2V transmission (Huawei, 2 Discussions, §2.1 Issues with UE autonomous resource selection).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 17-18 of U.S. Patent No. 11071091 in view of Ou.
Regarding Claim 1, Claim 1 of the ‘091 Patent discloses a method, comprising: 
Claim 1 of the ‘091 Patent discloses from network equipment, receiving, by a user equipment comprising a processor, contention information corresponding to contention levels for respective ones of a group of resource pools (Claim 1 of the ‘091 Patent discloses communicating, by the network equipment to the user equipment, the determined contention levels, resulting in an enabling of the user equipment to select the resource pool from the group of resource pools based on the determined contention levels), wherein a resource pool of the group of resource pools comprises resources pooled to be offered for selection by the user equipment (Claim 1 of the ‘091 Patent discloses wherein a resource pool of the group of resource pools comprises resources pooled to be offered as a group of resources for selection by a user equipment based on the determined contention levels).
However, Claim 1 of the ‘091 Patent does not disclose based on the contention information, selecting, by the user equipment, the resource pool.
Ou teaches the contention information, selecting, by the user equipment, the resource pool (¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool based on the threshold related to power).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 of the ‘091 Patent by selecting, by the user equipment, the resource pool based on the contention information as taught by Ou because resource control and device to device (D2D) transmission in a wireless communication system is improved (Ou, ¶2).
Regarding Claim 2, Claim 1 of the ‘091 Patent in view of Ou discloses the method of claim 1.
Claim 1 of the ‘091 Patent further discloses the resources of the resource pool were identified by the network equipment based on power control parameters of the resources (Claim 1 of the ‘091 Patent discloses ones of resources of the resource pool were selected based on power control parameters of the ones of the resources).
Regarding Claim 3, Claim 1 of the ‘091 Patent in view of Ou discloses the method of claim 1.
Claim 2 of the ‘091 Patent further discloses the contention levels were identified based on at least one of: a first number of user equipment sharing the respective ones of the group of resource pools, a second number of local manager equipment sharing the respective ones of the group of resource pools, a third number of user equipment sharing respective manager equipment of the local manager equipment, a maximum allowed transmission power for ones of a group of user equipment sharing the respective ones of the group of resource pools, power control parameters for the ones of the group of user equipment sharing the respective ones of the group of resource pools, geographic sizes of the respective ones of the group of resource pools, quality of service requirements for the respective ones of the group of resource pools, or maximum allowed interferences for the respective ones of the group of resource pools (Claim 2 of the ‘091 Patent discloses the determined contention levels are determined based on at least one of: a first number of user equipment sharing the respective ones of the group of resource pools, a second number of local manager equipment sharing the respective ones of the group of resource pools, a third number of user equipment sharing respective manager equipment of the local manager equipment sharing the respective ones of the group of resource pools, a maximum allowed transmission power for ones of a group of user equipment sharing the respective ones of the group of resource pools, the power control parameters for the ones of the group of user equipment sharing the respective ones of the group of resource pools, geographic sizes of the respective ones of the group of resource pools, quality of service requirements for the respective ones of the group of resource pools, or a maximum allowed interference for the respective ones of the group of resource pools).
Regarding Claim 4, Claim 1 of the ‘091 Patent in view of Ou discloses the method of claim 1.
Claim 3 of the ‘091 Patent further discloses the respective ones of the group of resource pools comprise respective time and frequency resources  that facilitate a sidelink communication, and wherein selecting the resource pool by the user equipment comprises selecting the resource pool for the sidelink communication (Claim 3 of the ‘091 Patent discloses the respective ones of the group of resource pools comprise respective time and frequency resources that facilitate sidelink communication, and wherein the enabling of the user equipment to select the resource pool comprises the enabling of the user equipment to select the resource pool for the sidelink communication).
Regarding Claim 5, Claim 1 of the 091 Patent in view of Ou discloses the method of claim 1.
Claim 4 of the ‘091 Patent further discloses identifying, by the user equipment, a characteristic of the respective ones of the group of resource pools, wherein selecting the resource pool by the user equipment is further based on the characteristic (Claim 4 of the ‘091 Patent discloses the enabling of the user equipment to select the resource pool is further based on a result of sensing, performed by the user equipment, a characteristic of the respective ones of the group of resource pools).
Regarding Claim 6, Claims 1 and 4 of the ‘091 Patent in view of Ou discloses the method of claim 5.
Claim 7 of the ‘091 Patent discloses the characteristic of the resource pool comprises that the resource pool is dedicated for use by a group of user equipment comprising the user equipment (Claim 7 of the ‘091 Patent discloses the resource pool is a first resource pool, and further comprising: determining that a second resource pool of the group of resource pools has a characteristic of being dedicated for use by a group of user equipment with an active connection to the network equipment; and communicating, by the network equipment to the group of user equipment, that the second resource pool has the characteristic).
Regarding Claim 7, Claim 1 of the ‘091 Patent in view of Ou discloses the method of claim 1.
Claim 6 of the ‘091 Patent discloses the resource pool is a first resource pool (Claim 6 of the ‘091 Patent discloses a first contention-based resource pool), and further comprising: 
receiving, by the user equipment from the network equipment, an indication that a second resource pool of the group of resource pools is prohibited from being used by the user equipment (Claim 6 of the ‘091 Patent discloses communicating, by the network equipment to the user equipment, that the contention level for the second resource pool is unable to be determined), wherein the second resource pool of the group of resource pools was prohibited based on a determined contention level associated with the second resource pool (Claim 6 of the ‘091 Patent discloses determining, by the network equipment, that a contention level for a second resource pool of the group of resource pools is unable to be determined, based on an unavailability of data).
However, Claim 1 and Claim 6 of the ‘091 Patent does not disclose selecting, by the user equipment, the first resource pool based on the indication.
Ou, a prior art reference in the same field of endeavor, teaches based on the indication, selecting, by the user equipment, the first resource pool (¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool based on the threshold related to power).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 and Claim 6 of the ‘091 Patent by selecting, by the user equipment, the first resource pool based on the indication as taught by Ou because resource control and device to device (D2D) transmission in a wireless communication system is improved (Ou, ¶2).
Regarding Claim 9, Claim 8 of the ‘091 Patent discloses a first network equipment, comprising:
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Claim 9 of the ‘091 Patent discloses a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations), comprising: 
receiving from second network equipment, contention information corresponding to contention levels for respective pools of a group of resource pools (Claim 9 of the ‘091 Patent discloses communicating, to the user equipment, the determined contention levels, resulting in enabling the user equipment to select the resource pool from the group of resource pools based on the determined contention levels), wherein a resource pool of the group of resource pools comprises resources pooled to be offered for use by network equipment (Claim 9 of the ‘091 Patent discloses a resource pool of the group of resource pools comprises resources pooled to be offered as a group of resources for selection by a user equipment based on the determined contention levels).
However, Claim 1 of the ‘091 Patent does not disclose based on the contention information, selecting, by the user equipment, the resource pool.
Ou teaches the contention information, selecting, by the user equipment, the resource pool (¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool based on the threshold related to power).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 of the ‘091 Patent by selecting, by the user equipment, the resource pool based on the contention information as taught by Ou because resource control and device to device (D2D) transmission in a wireless communication system is improved (Ou, ¶2).
Regarding Claim 10, Claim 9 of the ‘091 Patent he first network equipment of claim 9.
Claim 10 of the ‘091 Patent discloses the resources of the resource pool were identified by the second network equipment based on utilization characteristics of the resources of the resources (Claim 10 of the ‘091 Patent discloses the determined contention levels are determined based on at least one of: a first number of user equipment sharing the respective ones of the group of resource pools).
Regarding Claim 11, Claim 9 of the ‘091 Patent in view of Ou discloses the first network equipment of claim 9.
Claim 11 of the ‘091 Patent discloses the resource pool comprises time and frequency combinations that facilitates wireless communication by the network equipment (Claim 11 of the ‘091 Patent discloses the respective ones of the group of resource pools comprise respective time and frequency resources that facilitate sidelink communication), and where the network equipment comprises at least one of the first network equipment or the second network equipment (Claim 1 of the ‘091 Patent discloses a network equipment).
Regarding Claim 12, Claim 1 and Claim 11 of the ‘091 Patent in view of Ou discloses the first network equipment of claim 11.
Claim 11 of the ‘091 Patent discloses the wireless communication comprises wireless communication utilizing a sidelink protocol, and wherein the operations further comprise, based on selecting the resource pool, establishing a sidelink connection using the sidelink protocol with the user equipment (Claim 11 of the ‘091 Patent discloses the respective ones of the group of resource pools comprise respective time and frequency resources that facilitate sidelink communication, and wherein the enabling of the user equipment to select the resource pool comprises the enabling of the user equipment to select the resource pool for the sidelink communication).
Regarding Claim 13, Claim 9 of the ‘091 Patent in view of Ou discloses the first network equipment of claim 9.
However, Claim 9 of the ‘091 Patent does not disclose the operations further comprise, sensing ambient network characteristics that affect the first network equipment, and wherein selecting the resource pool for use is further based on the ambient network characteristics.
Ou, a prior art reference in the same field of endeavor, teaches the operations further comprise, sensing ambient network characteristics that affect the first network equipment (¶65 & ¶62 & Fig. 9, Ou discloses measuring, by the first device, a result.  ¶57, Ou discloses that the result may be a signal to interference plus noise (SINR) measurement which is a characteristic that affects the first device), and wherein selecting the resource pool for use is further based on the ambient network characteristics (¶65 & ¶62 & Fig. 9, Ou discloses selecting, by the first device, at least one resource from a resource pool based upon the measured/computed result is greater than a threshold).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 of the ‘091 Patent by sensing ambient network characteristics that affect the first network equipment, and wherein selecting the resource pool for use is further based on the ambient network characteristics as taught by Ou because resource control and device to device (D2D) transmission in a wireless communication system is improved (Ou, ¶2).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 3.
Regarding Claim 15, Claim 9 of the ‘091 Patent in view of Oh discloses the first network equipment of claim 9.
However, Claim 9 of the ‘091 Patent does not disclose the resource pool is a first resource pool, wherein the operations further comprise, measuring signal strengths of respective signals from the first resource pool and a second resource pool, wherein the signal strengths are similar in accordance with a similarity criterion, and wherein selecting the first resource pool for use is further based on the signal strengths being similar according to the similarity criterion.
Ou, a prior art reference in the same field of endeavor, teaches the resource pool is a first resource pool (¶5, Ou discloses a first contention-based resource pool), wherein the operations further comprise, measuring signal strengths of respective signals from the first resource pool and a second resource pool (¶65 & ¶62 & Fig. 9, Ou discloses measuring or computing, by the first device, a first result corresponding to a contention-based resource pool and a second result corresponding to a second contention-based resource pool), wherein the signal strengths are similar in accordance with a similarity criterion (¶65 & ¶62 & Fig. 9, Ou discloses the first result corresponding to a contention-based resource pool and the second result corresponding to a second contention-based resource pool are both compared to a threshold.  Here, if both results are less than the threshold or more than the threshold, the results are similar), and wherein selecting the first resource pool for use is further based on the signal strengths being similar according to the similarity criterion (¶62 & ¶65 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool based on the threshold related to power).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 9 of the ‘091 Patent by requiring the resource pool is a first resource pool, wherein the operations further comprise, measuring signal strengths of respective signals from the first resource pool and a second resource pool, wherein the signal strengths are similar in accordance with a similarity criterion, and wherein selecting the first resource pool for use is further based on the signal strengths being similar according to the similarity criterion as taught by Ou because resource control and device to device (D2D) transmission in a wireless communication system is improved (Ou, ¶2).
Regarding Claim 16, Claim 17 of the ‘091 Patent discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations (Claim 17 of the ‘091 Patent discloses non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations), comprising: 
receiving from network equipment, interference information corresponding to respective levels of interference for respective pools of a group of resource pools (Claim 17 of the ‘091 Patent discloses facilitating transmission, to the user equipment, the determined contention levels, resulting in an enabling of a selection of the resource pool from the group of resource pools at the user equipment based on the determined contention levels), wherein a resource pool of the group of resource pools comprises a group of resources pooled to be offered for selection by the user equipment (Claim 17 of the ‘091 Patent discloses a resource pool of the group of resource pools comprises resources pooled to be offered as a group of resources for selection by a user equipment based on the determined contention levels).
However, Claim 17 of the ‘091 Patent does not explicitly disclose the interference information comprises an estimated level of interference for the user equipment in connection with utilizing the resource pool and based on the interference information, selecting the resource pool.
Ou, a prior art reference in the same field of endeavor, teaches the interference information comprises an estimated level of interference for the user equipment in connection with utilizing the resource pool (¶57 & ¶65, Ou discloses that the measured/computer result is a value corresponding to signal to interference plus noise ratio (SINR) which is a measurement for interference of a particular resource pool); and 
based on the interference information, selecting the resource pool (¶65 & ¶62 & Fig. 9, Ou discloses selecting, by the first device, a resource from a resource pool for use in device-to-device (D2D) transmission based upon the threshold associated with a SINR).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 17 of the ‘091 Patent by requiring the interference information comprises an estimated level of interference for the user equipment in connection with utilizing the resource pool and based on the interference information, selecting the resource pool as taught by Ou because resource control and device to device (D2D) transmission in a wireless communication system is improved (Ou, ¶2).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 10.
Regarding Claim 19, Claim 17 of the ‘091 Patent in view of Ou discloses the non-transitory machine-readable medium of claim 16.
Claim 18 of the ‘091 Patent discloses the resource pool comprises time and frequency combinations that facilitates wireless communication by the user equipment (Claim 18 of the ‘091 Patent discloses the respective ones of the group of resource pools comprise respective time and frequency resources that facilitate sidelink communication, and wherein the enabling of the selection comprises the enabling of the selection of the resource pool for the sidelink communication).
Regarding Claim 20, Claim 17 of the ‘091 Patent in view of Ou discloses the non-transitory machine-readable medium of claim 19.
Claim 18 of the ‘091 Patent discloses the user equipment is a first user equipment (Claim 18 of the ‘091 Patent discloses a user equipment), and wherein the wireless communication comprises wireless communication utilizing a sidelink protocol, and wherein the operations further comprise, based on selecting the resource pool, establishing a sidelink connection with a second user equipment using the sidelink protocol (Claim 18 of the ‘091 Patent discloses the respective ones of the group of resource pools comprise respective time and frequency resources that facilitate sidelink communication, and wherein the enabling of the selection comprises the enabling of the selection of the resource pool for the sidelink communication).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of ‘091 Patent in view of Ou in further view of Chae.
Regarding Claim 8, Claim 1 of the ‘091 Patent in view of Ou discloses the method of claim 1.
Claim 6 of the ‘091 Patent discloses the resource pool is a first resource pool (Claim 6 of the ‘091 Patent discloses a first contention-based resource pool).
However, Claim 1 and Claim 6 of the ‘091 Patent does not disclose [the method], further comprising: receiving, by the user equipment from the network equipment, an indication that, for a second resource pool of the group of resource pools, a contention level for the second resource pool of the group of resource pools is unable to be determined, based on an unavailability of data; and further based on the indication, selecting, by the user equipment, the first resource pool.
Chae, a prior art reference in the same field of endeavor, teaches [the method] further comprising: 
receiving, by the user equipment from the network equipment, an indication that, for a second resource pool of the group of resource pools, a contention level for the second resource pool of the group of resource pools is unable to be determined, based on an unavailability of data (¶102, Chae teaches the predetermined number of successively dropped packets, for reserved resources, indicates that an interference measurement is not to be performed, or is unavailable, based upon the predetermined number); and 
further based on the indication, selecting, by the user equipment, the first resource pool (¶102, Chae teaches performing, by the UE, resource reselection of resources, other than reserved resources, based upon the predetermined number of times of successively dropped packets).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 1 and Claim 6 of the ‘091 Patent in view of Ou by receiving, by the user equipment from the network equipment, an indication that, for a second resource pool of the group of resource pools, a contention level for the second resource pool of the group of resource pools is unable to be determined, based on an unavailability of data and further selecting, by the user equipment, the first resource pool based on the indication as taught by Chae because transmission reliability is increased (Chae, ¶102).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474